DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 06/03/0221 have been entered.  Claims 1-7 and 11-18 remain pending.
The Prior Art is:
Pilgrim, U.S. Patent Publication 2014/0124218, hereinafter Pilgrim
Roodenburg et al., U.S. Patent Publication 2017/0074049, hereinafter Roodenburg
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues that Pilgrim in view of Roodenburg does not disclose the amended feature of the system being “disposed on a well servicing rig”, arguing that Pilgrim teaches a power tong system used on a drilling rig.  Applicant argues that a drilling rig is distinct from a well servicing rig, noting that a drilling rig is equipped with distinct features such as a drilling rig floor having a substantially different weight capacity from that of a service rig.  Examiner notes that there is no suggestion in the instant specification so as to require any specific structure which would necessarily distinguish between a service rig and a drilling rig.  Examiner notes that the only mention of such terms appears in published paragraph 0007 which provides no structure so as to distinguish any necessary structure which must be present on a service rig and would not qualify as a service rig.  As such a term is not defined in the specification by a lexicographical statement as per MPEP §2111.01, subsection IV to require these elements or limitations, a reading of the specification provides no evidence to indicate that these limitations must be importing into the claims to give meaning to the disputed terms. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.  

Applicant further argues that the references of Pilgrim and Roodenburg would not reasonably be considered in the same field of endeavor as the instant application.  Examiner disagrees with such a characterization noting that both references, as well as the instant application relate to tripping tubulars from a wellbore rig structure.
Regarding the teachings of the prior art references, Applicant argues that the rejection of record does not constitute a valid 103 rejection based on specific recitations in the claims.  Examiner note that, as detailed above, arguments regarding the use on a “drilling rig” compared to a “service rig” are seen as unpersuasive in the absence of any recited structure which may act to distinguish said structures.  It is not clear how a drilling rig which may be used to apply specific changes to a wellbore, such as drilling to specific depths, setting casing, cementing, etc., would not constitute servicing a wellbore.  Additional arguments related to a lack of teaching of “the mounting base configured for mounting on the wellhead disposed on the well servicing rig” are seen as unpersuasive as the claims do not include any recitation as to the manner in which the mounting must occur such that the coupling of such a BOP to a rig floor would appear to read on the claims.

Finally, Applicant argues that the rejection utilizes the same element for two claim elements, arguing that element 103 of Pilgrim is both the hoisting mast and the trolley.  Examiner notes that the rejection of record is corrected to properly indicate that the “components of the sliding inner frame” is directed to element 105 as presented in Pilgrim.  
Additional arguments regarding dependent claims as being allowable in view of their dependency on Claim 1 are seen as moot in view of the above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pilgrim, U.S. Patent Publication 2014/0124218, in view of Roodenburg et al., U.S. Patent Publication 2017/0074049, hereinafter referred to as Pilgrim and Roodenburg.
Regarding Claims 1-3, Pilgrim discloses a system for positioning and operating a tong for inserting a tubing string into a wellbore and removing the tubing string from the wellbore, the system comprising:
A hoisting mast (including outer rail mechanisms 103, Figure 1) for mounting on a drilling/service rig (as seen in Figure 3, as detailed above, in the absence of any structural defining features of what constitutes a service rig, a drilling rig necessarily acts to service some aspect of the wellbore during construction),
A trolley (including components of the sliding inner frame 105, Paragraphs 0019, 0023) disposed on the hoisting mast, the trolley configured to move up and down along the mast (Paragraphs 0019, 0023-0025),
A tong attachment disposed on the trolley, the attachment mechanism configured to attach a tong (117) to the trolley (power tongs 117 are part of the inner frame designed to move vertically, wherein there is some coupling mechanism for maintaining the power tong elements within the inner frame housing as seen in Figure 2, Paragraphs 0023-0025);
A hoisting mechanism configured for raising and lower the trolley on the hoisting mast (multiple examples exist and include such movement mechanisms as cable/pulley, linear actuators, and rack/pinion gearing, Paragraph 0021).
While Pilgrim discloses the structures related to the power tong assembly and movement system, wherein the tongs are attached as part of a base drill floor (10), it does not expressly disclose the use of a mounting base used in conjunction with a wellhead.

Therefore, it would have been obvious for one having ordinary skill at the time the invention was filed to modify the rig structure of Pilgrim to include a rig floor having a coupled/suspended riser/BOP coupled via mounting plate as taught by Roodenburg.  Doing so merely constitutes the inclusion of standard drilling rig equipment including well control systems (BOP) and couplings thereof (Paragraphs 0146, 0147, 0165, and 0166).
Regarding Claim 4, Pilgrim further discloses that trolley may include a plurality of rollers rotatably disposed within rail channels disposed along the hoisting mast (as a potential embodiment to maintain engagement between the trolley and the outer frame, Paragraph 0018).
Regarding Claim 5, Pilgrim further discloses that the tong attachment mechanism is configured for raising and lowering the tong relative to the trolley when the tong is attached to the tong attachment mechanism (as seen in the transitions between Figures 3 and 4, the power tongs are selectively movable within the inner frame trolley, Paragraphs 0030-0032).
Regarding Claims 12 and 13, Pilgrim further discloses that the system may include a remote control panel operatively coupled to the tong, the remote control panel configured to transmit control signals to the tong in the form of electronic signals to allow the tong to be operated from a remote location (in so far as the system of Pilgrim uses local automated controllers, the system is necessarily able to be controlled and operated without a local user to adjust the operation, Paragraphs 0028, 0050, 0051).
Regarding Claim 14, Pilgrim discloses a method for positioning and operating a tong for inserting a tubing string into a wellbore, the method comprising the steps of:

Mounting the system on the wellhead (as taught by the modifications of Roodenburg, the system includes a wellhead which is coupled to the drilling rig);
Lowering a first tubular (exemplary tubulars 151) through the tong and closing slips (sets of slips in the form of floor slips 20 and moving slips 115, Paragraphs 0022, 0030);
Inserting a second tubular string into the first tubular string and operating the tong to make up  a joint between the first and second tubulars (using a combination of the power tongs and pipe spinner, Paragraph 0023);
Raising the tubing string and opening the slips (in order to allow the tubular to be disengaged from the slips and be run into the wellbore, Paragraphs 0008, 0009, 0022).
Regarding Claim 15, Pilgrim further discloses that the method includes the steps of:
Raising the joint above the tong;
Closing the slips;
Aligning the tong with the joint between the tubulars and operating the tongs to break the joint between the first and second tubular string (as part of the process of removing tubulars, as seen in Figures 12/12A, Paragraphs 0006, 0023, 0047, and 0048);
Removing the second tubing string from the wellbore (as seen in Figures 12/12A, Paragraphs 0047-0049).
Regarding Claim 16, Pilgrim further discloses that the hoisting mast comprises a single hoisting mast (as defined by the rail system 103 in Figure 2, Paragraph 0019).  It is noted that in the absence of a more structurally explicit recitation of what would constitute a “single hoisting mast”, the structure of supports is seen as being the only mast in question.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pilgrim (2014/0124218) in view of Roodenburg (2017/0074049) as applied to Claim 1, and in further view of Dagenais et al., U.S. Patent Publication 2005/0235780, hereinafter referred to as Dagenais.  
 Regarding Claim 6, Pilgrim in view of Roodenburg discloses the limitations presented in Claim 1 as previously discussed.  While Pilgrim discloses the power tong movement system, it does not expressly teach a spring loaded mechanism for vertical movement control while threading and unthreading tubulars using the tongs and then return the tongs to a nominal fixed position.  
Additionally, Dagenais teaches the use of a power tong system which may include a spring loaded position regulation device (including springs 30) which is designed to support the tongs during connection operation and bias them to a nominal neutral position (Paragraphs 0041, 0042).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the trolley/tong system of Pilgrim to include a spring loaded bias mechanism as taught by Dagenais.  Doing so would allow a user to ensure that the tongs are properly supported and are able to move effectively during connection and disconnection of tubulars (Paragraphs 0041, 0042).  
Claims 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pilgrim (2014/0124218) in view of Roodenburg (2017/0074049) as applied to Claim 1, and in further view of Fletcher, U.S. Patent 4,643,399, hereinafter referred to as Fletcher.
Regarding Claim 7, Pilgrim in view of Roodenburg teaches the limitations presented in Claim 1 as previously discussed.  While Pilgrim teaches the use of the movable tong structure on a trolley, wherein the tongs may be positioned using a variety of different actuators (including but not limited to cable/pulley, rack/pinion, linear actuators, etc.), it does not expressly disclose that the hoisting mechanism includes a linear actuator and cable/pulley system, wherein the pulley is movable based on a linear actuator.  

Therefore, it would have been obvious to substitute the pulley/linear actuator system of Fletcher to replace the generic hoisting system of Pilgrim.  Doing so merely constitutes a substitution of one known power tong lifting system for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, Examiner notes that as Pilgrim discloses that the hoisting mechanism can include many of the same systems as presented in Fletcher, such a modification would have a further degree of expected success.  
Regarding Claim 17, in view of the modifications made in relation to Claim 7, Fletcher further teaches that the linear actuator for each lifting system is defined by a single linear actuator (cylinder 22 with piston 24, as seen in Figure 1, Col 3, Lines 29-33).
Regarding Claim 18, in view of the modifications made in relation to Claim 7, Fletcher further teaches that the cable for each lifting system comprises a single cable 52 connected at the power tong and at the linear actuator as seen in Figure 1, Col 3, Lines 52-67).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pilgrim (2014/0124218) in view of Roodenburg (2017/0074049) as applied to Claim 1, and in further view of Halse, U.S. Patent Publication 2007/0074606, hereinafter referred to as Halse.
Regarding Claim 11, Pilgrim in view of Roodenburg teaches the limitations presented in Claim 1 as previously discussed.  While Pilgrim teaches the use of the movable tong structure on a trolley which includes the outer support mast, it does not expressly disclose a pivot mechanism configured to move the tong towards and away from a position disposed over the wellbore.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the rail and tong system of Pilgrim to include a horizontal pivot rail system as taught by Halse.  Doing so would allow a user greater control over the placement of the tongs by allowing for horizontal movement of the tongs across the rig (Paragraph 0029).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676